Title: John Mercer to James Madison, 14 January 1834
From: Mercer, John
To: Madison, James


                        
                            
                                My dear Sir 
                            
                            
                                
                                    Washington
                                
                                 January 14th 1834
                            
                        
                        
                        I will offer no other apology for troubling you with a letter exclusively concerning my own private affairs—than that it may afford you an occasion (which I am persuaded would give you pleasure) of rendering a service to the
                            children of an old and sincerely attached friend, who although long since lost sight of by the public eye, may not have
                            lost his place in your kind recollection
                        My sister & myself are making an effort to obtain from Congress the half pay of our Father the late
                            John Francis Mercer, under an Act providing for the Officers &c of the State line & Legionary Corps raised
                            by Virginia during the pressing exgencies of the Campaigns of 1780 & 81—Of the highly meritorious character of
                            his services during that period we find ample testimony in the Memoirs of the Southern Campaign by Gen Henry Lee and the
                            reminiscences of the few surviving cotemporaries that we have been able to discover. The Committtee on Revolutionary
                            claims however, require us to prove some facts which although notoriously true and matters of traditionary history that no
                            one disputes, are yet difficult to prove in the mode which they require—
                        In a manuscript narration which I have in my possession written by my father of his military services—he
                            states that during the successive invasions of Mathews, Leslie & Philips. The Legislature of Virginia invested the
                            Executive during their recess with plenary powers for the defence of the State, and among other measures authorized the
                            raising of a Legionary Corps, consisting of two Regts of foot & one of Cavalry—to be commanded by General Robert
                            Lawson—who had served with great distinction early in the War to the North, & subsequently in command of the
                            Virginia malitia at the battle of Guildford in North Carolina, & who was empowered by the Executive to select the
                            Officers. In one of the Regts of foot he was appointed a Lt Colonel and in the same regt & in the same manner
                            your late mutual friend James Monroe was appointed Colonel. Now what I am required to prove (and what strange to tell) is
                            not to be found on the Executive records is that such a corps was raised, and that it was a Legionary Corps within the
                            meaning of the Act—and not a part of the malitia—whom they are very careful to exclude, and if my dear Sir your
                            recollection of those long bye gone times will enable you to afford me any evidence with regard to the character of that
                            Corps as well as the services of my father at that period you will render a very important act of kindness to one who
                            feels at all times the most affectionate solicitude for your continued health & happiness
                        It has occurred to me as the strongest proof of the validity of this Commission from Genl Lawson that
                            although his Corps was dispersed in consequence of the evacuation of the State by the enemy at the time—Yet early in the
                            ensuing year when the Marquis of Cornwallis invaded the state I find that he is immediately called into service first at
                            the head of a Corps of volunteer horse and subsequently throughout the whole Campaign untill after the surrender at York
                            as a Lt Colonel Mercer & in that rank receives (after the surrender) the thanks of Genl Washington for himself
                            and his Grenadiers—
                        As this matter is now before the Committee, you will confer a great favor on me by replying to my letter as
                            promptly as your health & convenience will permit—In the mean time I pray you to accept for Mrs Madison and
                            yourself the respectful compts of my Wife and Sister in addition to those of Yr obt Sert
                        
                             
                             
                            
                        
                        
                        
                            
                                John Mercer
                            
                        
                    P. S. Please direct yr letter to the Care of Thomas Swann Esq Washington